


EXHIBIT 10.1

MASTER AMENDMENT AGREEMENT

     THIS MASTER AMENDMENT AGREEMENT (this " Agreement "), dated as of December
17, 2009, is made by and among iPRINT TECHNOLOGIES, LLC, a Delaware limited
liability company (" Buyer "), AMERICAN TONERSERV CORP., a Delaware corporation
(" ATS "), MTS PARTNERS, INC. (fka iPRINT TECHNOLOGIES, INC.), a California
corporation (" Seller "), and CHAD SOLTER, DARRELL TSO, and SCOTT MUCKLEY
(together, " Selling Shareholders ").

RECITALS

A. In connection with the sale of assets of the Business of Seller, the parties
have entered into various transaction documents, including, but not limited to
the:

     (i) Asset Purchase Agreement, dated October 31, 2008, as amended by the
FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT, dated February 16, 2009 and SECOND
AMENDMENT TO ASSET PURCHASE AGREEMENT, dated November 16, 2009 (collectively,
the “ APA”),

     (ii) SECURITY AGREEMENT, dated October 31, 2008 and AMENDMENT TO SECURITY
AGREEMENT, dated May 29, 2009 ( collectively, the “ Security Agreement”),

     (III) SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, dated October 31,
2008, MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1, SECURED
CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT PROMISSORY
NOTE, dated February 16, 2009 (“ February Note Modifications ”) and MODIFICATION
OF SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, dated November 16, 2009
(collectively, the “ Contingent Note”), SECURED CONTINGENT PROMISSORY NOTE NO. 1
AND A SECURED CONTINGENT PROMISSORY NOTE NO. 2, dated October 31, 2008, which
were combined into a MODIFIED SECURED PROMISSORY NOTE, dated February 28, 2009
in accordance with the February Note Modifications, and MODIFICATION OF MODIFIED
SECURED PROMISSORY NOTE, dated November 16, 2009 (collectively, the “ Modified
Note”), and

     (iv) EMPLOYMENT AGREEMENT, dated October 31, 2008 (a separate agreement for
each of the Selling Shareholders).

B. The parties desire to amend of the APA, Security Agreement, Employment
Agreements, Contingent Note and Modified Note (collectively, the “ Transaction
Documents ”) as set forth below.

1

--------------------------------------------------------------------------------




     NOW, THEREFORE, in consideration of the foregoing recitals and mutual
covenants and conditions contained herein, the parties agree as follows:

AGREEMENT

     1. Definitions . Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the APA.

     2. Amendment and Modification of Transaction Documents . The parties have
agreed to amend and modify the Transaction Documents in order to clarify the
obligations of Buyer and ATS, which include, but are not limited to the removal
of all grace and cure periods. Each of the Transaction Documents shall be
amended and modified pursuant to a separate amendment, which shall be attached
to this Agreement as an Exhibit as follows:

     (a) Third Amendment to Asset Purchase Agreement, attached hereto as Exhibit
“A”;

             (b) Second Amendment to Security Agreement, attached hereto as
Exhibit “B” ;

     (c) Second Modification of Secured Convertible Contingent Promissory Note,
attached hereto as Exhibit “C”;

     (d) Second Modification of Modified Secured Promissory Note, attached
hereto as Exhibit “D”; and

     (e) Amendment to Employment Agreement (three (3) - with a separate
amendment for each of the Selling Shareholders), attached hereto as Exhibit “E”
.

Except as expressly amended hereby, the Transaction Documents shall remain
unchanged and remain in full force and effect.

     3. Headings . The titles and subtitles used in this Agreement are used for
convenience only and shall not be considered in construing or interpreting this
Agreement.

     4. Payment of Attorney’s Fees . ATS agrees to reimburse Seller for all
reasonable attorneys’ fees incurred by Seller in connection with the preparation
of this Agreement along with modification of all the Transaction Documents
(Exhibits A through D).

     5. No Third Party Beneficiaries . Except as expressly provided herein,
nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto, or their respective successors and assigns,
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement.

2

--------------------------------------------------------------------------------




     6. Counterparts and Signature Pages . This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Master Amendment
Agreement effective as of the date first set forth above.

SELLER:  BUYER:      MTS PARTNERS, INC. (fka iPRINT  iPRINT TECHNOLOGIES, LLC 
TECHNOLOGIES, INC. ),   a Delaware limited liability company    a California
corporation            By:  AMERICAN TONERSERV CORP. ,          a Delaware
corporation  By:  /s/ Chad Solter  Its:  Managing Member    Chad Solter       
Its:  President and Secretary              By:  /s/ Chuck Mache          Chuck
Mache,        Its:  President and CEO      SELLING SHAREHOLDERS:  ATS:         
AMERICAN TONERSERV CORP. ,  /s/ Chad Solter   a Delaware corporation  Chad
Solter            /s/ Darrell Tso  By:  /s/ Chuck Mache  Darrell Tso    Chuck
Mache      Its:  President and CEO    /s/ Scott Muckley        Scott Muckley   
   


4

--------------------------------------------------------------------------------

